Circuit Court for Baltimore County
Case No. 03-C-16-010220
Argued: September 12, 2017
                                       IN THE COURT OF APPEALS

                                             OF MARYLAND

                                           Misc. Docket AG No. 38
                                           September Term, 2016


                                     ATTORNEY GRIEVANCE COMMISSION

                                              OF MARYLAND

                                                     v.

                                        MAURICE MARNEA MOODY


                                            Barbera, C.J.
                                            Greene
                                            Adkins
                                            McDonald
                                            Watts
                                            Hotten
                                            Getty,


                                                            JJ.

                                           PER CURIAM ORDER



                                          Filed: September 12, 2017
ATTORNEY GRIEVANCE               *   In the
COMMISSION OF MARYLAND
                                 *   Court of Appeals

          v.                     *   of Maryland

MAURICE MARNEA MOODY             *   Misc. Docket AG No. 38
                                     September Term, 2016


                         PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 12th day of September 2017,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Maurice Marnea Moody be, and he is hereby, disbarred,

effective immediately, from the further practice of law in the State

of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Maurice Marnea Moody from the register of attorneys, and pursuant

to Maryland Rule 19-761, shall certify that fact to the Trustees

of the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 19-709, for which sum judgment is entered in favor

of the Attorney Grievance Commission of Maryland against Maurice

Marnea Moody.



                                     /s/ Mary Ellen Barbera
                                     Chief Judge